ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-099, concluding that BRIAN T. KENNEDY of SPRING LAKE HEIGHTS, who was admitted to the bar of this State in 1965, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.7(b) (conflict of interest), RPC 1.7(c)(1) (conflict of interest), Advisory Committee on Professional Ethics (ACPE) Opinion 312, 98 N.J.L.J. 646 (1975) (conflict of interest), ACPE Opinion 518, 111 N.J.L.J. 513 (1983) (conflict of interest), RPC 1.15 (safekeeping property), and RPC 8.4(c) (misrepresentation), and good cause appearing;
It is ORDERED that BRIAN T. KENNEDY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.